Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 14 October 2022. Claims 21-24, 27, 29-35, 38 and 40 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the Claim Objections to claims 30 and 31 as set forth in the office action of 15 July 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 30 and 31 as set forth in the office action of 15 July 2022 have been withdrawn.
	Applicant’s amendments and/or arguments with respect to the rejection of Claims 21-24, 27, 29 and 30 under 35 USC 112(b) as set forth in the office action of 15 July 2022 have been considered and are persuasive. Therefore, the rejection of Claims 21-24, 27, 29 and 30 under 35 USC 112(b) as set forth in the office action of 15 July 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of Claims 21-24, 27, 29-35, 38 and 40 under 35 USC 101 as set forth in the office action of 15 July 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
Regarding Applicant’s arguments directed to “the claims are not ‘directed to’ judicially excluded matter”, Examiner would like to note that the “determin[ing] …”, “obtain[ing] …” and “analyz[ing] …” limitations, under broadest reasonable interpretation, constitute a “mental process” because the claim covers performance of the limitation in the human mind. For example, in the context of this claim, the “determin[ing] …”, “obtain[ing] …” and “analyz[ing] …” limitations encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper. The courts have indicated that additional elements merely using a computer (processor, etc.) to implement an abstract idea do not integrate a judicial exception into a “practical application.”
Regarding Applicant’s arguments directed to “the amended claims integrate the alleged concepts into a practical application”, Examiner would like to note that the additional limitations of “receiv[ing] …”, etc. are insignificant extra-solution activities that merely use a computer (processor, etc.) to perform the process. In particular, the receiving steps from are recited at a high level of generality (i.e. as a general means of receiving information for use in the determining and other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
See 35 USC 101 for a thorough step to step analysis under 2019 PEG.

Applicant’s amendments and/or arguments with respect to the rejection of Claims 21-24, 27, 29-35, 38 and 40 under 35 USC 103 as set forth in the office action of 15 July 2022 have been considered: 
Regarding Applicant’s arguments “The Office appears to correlate the category of objects to a field in the upload request allowing a server to "request[] the surrounding environment data related to a certain feature such as a specific building or sign." However, this field in the upload request is an "ambient environment position," which includes "a position coordinate of the feature or an ID given to the feature." Hamada, page 6, last paragraph (machine translation). Accordingly, in Hamada, the server provides the position of the feature of interest, which is used by the vehicle to collect information.”, Examiner has carefully considered such arguments and respectfully disagrees. Examiner notes that while in Hamada, the server does send request data including the information collection parameter identifying the category of objects (at least paragraph 4 of page 6 “The specific information …”; the last paragraph of page 6 “’Ambient environment …”; paragraph 3 of page 7 “’Upload time …”; paragraph 2 of page 10 “The ‘peripheral environment …”; paragraphs 3-6 of page 11 “The ‘peripheral environment … upload process ends”), Hamada still further teaches/suggests obtain, in accordance with the information collection parameter, navigational information including determined positions for recognized landmarks associated with the category of objects (see at least  paragraphs 2-4 of page 8 “The unique information … difference data, etc. Including” and paragraphs 3-6 of page 11 “The ‘peripheral environment … upload process ends”).
Applicant’s arguments regarding “Hamada does not disclose or suggest "receiving at least one image captured from an environment of the host vehicle," "analyzing the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects," and "determining a position of the at least one object based on analysis of the at least one image,'”, have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments and/or arguments with respect to the Double Patenting rejection of Claims 21, 22, 24, 27, 29, 31, 35 and 38 as set forth in the office action of 15 July 2022 have been considered and are NOT persuasive. Specifically, Applicant argues “The pending claims are patentably distinct over the claims of the '486 application, especially in view of the amendments … "wherein obtaining the navigation information includes: receiving at least one image captured from an environment of the host vehicle; analyzing the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and determining a position of the at least one object based on analysis of the at least one image," which is not recited in the claims of the '486 application.”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees because the amendments of application 16/521,486 on 22 November 2022 are similar in scope to the amendments being argued by the Applicant above for the present application.

Claim Objections
Claim 21 is objected to because of the following informalities:  “wherein obtaining the navigation information includes: …” appears to be typographical error and should be “wherein obtaining the navigational information includes: …”.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  “wherein a sparse map is associated with the indicator of the location of the host vehicle” should be “wherein a sparse map is associated with the determined indicator of the location of the host vehicle” in order to keep a consistent language throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24, 27, 29-35, 38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claims 21 and 31 are directed to a system. Therefore, claims 21 and 31 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 21 and 31 include limitations that recite an abstract idea (emphasized below).

Claim 21 recites: 

A system for collecting information from a host vehicle, the system comprising: 
at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to: 
determine, based on an output from at least one navigational sensor of the host vehicle, an indicator of a location of the host vehicle; 
transmit the determined indicator of the location of the host vehicle to a server; 
receive, from the server, a request for navigational information related to the location of the host vehicle, wherein the request includes an information collection parameter identifying a category of objects; 
obtain, in accordance with the information collection parameter, the navigational information including determined positions for recognized landmarks associated with the category of objects, wherein obtaining the navigation information includes: 
receiving at least one image captured from an environment of the host vehicle;  
analyzing the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and 
determining a position of the at least one object based on analysis of the at least one image; and 
transmit the obtained navigational information to the server

Claim 31 recites:
A system for collecting information from a host vehicle, the system comprising: 
at least one processing device programmed to: 
receive a trigger configured to initiate collection of navigational information from the host vehicle; 
transmit, to the host vehicle, a request for specific navigational information related to a location of the host vehicle, wherein the request includes an information collection parameter identifying a category of objects, the host vehicle being configured to: 
receive at least one image captured from an environment of the host vehicle; 
analyze the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and
 determine a position of the at least one object based on analysis of the at least one image; and 
receive the specific navigational information from the host vehicle, the specific navigational information being collected by the host vehicle in accordance with the information collection parameter, the specific navigational information including determined positions for recognized landmarks associated with the category of objects

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …”, “analyz[ing] …” and “obtain[ing] …” in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

Claim 21 recites: 

A system for collecting information from a host vehicle, the system comprising: 
at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to: 
determine, based on an output from at least one navigational sensor of the host vehicle, an indicator of a location of the host vehicle; 
transmit the determined indicator of the location of the host vehicle to a server; 
receive, from the server, a request for navigational information related to the location of the host vehicle, wherein the request includes an information collection parameter identifying a category of objects; 
obtain, in accordance with the information collection parameter, the navigational information including determined positions for recognized landmarks associated with the category of objects, wherein obtaining the navigation information includes: 
receiving at least one image captured from an environment of the host vehicle;  
analyzing the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and 
determining a position of the at least one object based on analysis of the at least one image; and 
transmit the obtained navigational information to the server

Claim 31 recites:
A system for collecting information from a host vehicle, the system comprising: 
at least one processing device programmed to: 
receive a trigger configured to initiate collection of navigational information from the host vehicle; 
transmit, to the host vehicle, a request for specific navigational information related to a location of the host vehicle, wherein the request includes an information collection parameter identifying a category of objects, the host vehicle being configured to: 
receive at least one image captured from an environment of the host vehicle; 
analyze the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and
 determine a position of the at least one object based on analysis of the at least one image; and 
receive the specific navigational information from the host vehicle, the specific navigational information being collected by the host vehicle in accordance with the information collection parameter, the specific navigational information including determined positions for recognized landmarks associated with the category of objects

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiv[ing] … …,” and “transmt[ing] …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving information for use in the determining and other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting steps are also recited at a high level of generality (i.e. as a general means of transmitting/sending information/data from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 21 and 31 further recite the “at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to”, “the system comprising: at least one processing device programmed to”, “navigational sensor”, “server”, “at least one image” and “the host vehicle” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, independent claims 21 and 31 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of transmitting information/data is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is transmitting information/data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 22-24, 27, 29, 30, 32-35, 38 and 40 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 22-24, 27, 29, 30, 32-35, 38 and 40 are not patent eligible under the same rationale as provided for in the rejection of claims 21 and 31. 
Therefore, claim(s) 21-24, 27, 29-35, 38 and 40 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 29-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kawa (US20090210152A1) in view of Hamada (WO2019181839A1) in further view of Shashua (US20170010618A1).
Regarding claim 21, Kawa discloses a system for collecting information from a host vehicle (see at least Figure 1, Figure 6, Figure 7 and Figure 9), the system comprising: at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to (see at least Figure 1 and [0085]): determine, based on an output from at least one navigational sensor of the host vehicle, an indicator of a location of the host vehicle (see at least [0086] and [0087]); transmit the determined indicator of the location of the host vehicle to a server (see at least [0094] and [0096]); receive, from the server, a request for navigational information related to the location, wherein the request includes an information collection parameter (see at least [0137], [0148], [0171] and [0172]); obtain, in accordance with the information collection parameter, navigational information (see at least [0139], [0148], [0150] and [0173]); and transmit the obtained navigational information to the server (see at least [0142], [0143], [0153], [0154], [0176] and [0177]).
Kawa fails to disclose the information collection parameter identifying a category of objects and obtain, in accordance with the information collection parameter, the navigational information including determined positions for recognized landmarks associated with the category of objects. However, such matter is suggested by Hamada (see at least paragraph 4 of page 6 “The specific information …”; the last paragraph of page 6 “’Ambient environment …”; paragraph 3 of page 7 “’Upload time …”; paragraphs 2-4 of page 8 “The unique information … difference data, etc. Including”; paragraph 2 of page 10 “The ‘peripheral environment …”; paragraphs 3-6 of page 11 “The ‘peripheral environment … upload process ends”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa to incorporate the teachings of Hamada which teaches the information collection parameter identifying a category of objects and obtain, in accordance with the information collection parameter, the navigational information including determined positions for recognized landmarks associated with the category of objects since they are both directed to servers requesting information from vehicle(s) and vehicle(s) transmitting the requested information to the server and incorporation of the teachings of Hamada would increase accuracy and efficiency and thereby increase reliability and safety of the overall system since the server will be able to request more specific information that it needs and the vehicle will know exactly what useful information to obtain and transmit to the server rather than just information for the server to process.
Kawa as modified by Hamada does not explicitly disclose wherein obtaining the navigation information includes: receiving at least one image captured from an environment of the host vehicle; analyzing the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and determining a position of the at least one object based on analysis of the at least one image. However, such matter is suggested by Shashua (see at least [0030], [0592] and [0593]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa as modified by Hamada to incorporate the teachings of Shashua which teaches wherein obtaining the navigation information includes: receiving at least one image captured from an environment of the host vehicle; analyzing the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and determining a position of the at least one object based on analysis of the at least one image since they are all directed to vehicle(s) transmitting information to the server and incorporation of the teachings of Shashua would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 22, Kawa as modified by Hamada and Shashua discloses wherein the at least one navigational sensor comprises at least one of a GPS device, a speed sensor, an accelerometer, or a camera (see at least Kawa [0085]-[0087]).

Regarding claim 23, Kawa as modified by Hamada and Shashua discloses wherein the information collection parameter comprises an instruction to initiate navigational information collection from the host vehicle (see at least Kawa [0137], [0148], [0171] and [0172]).

Regarding claim 29, Kawa as modified by Hamada and Shashua discloses wherein the obtained navigational information is transmitted to the server via a transceiver included in the host vehicle (see at least Kawa [0142], [0143], [0153], [0154], [0176] and [0177]).

Regarding claim 30, Kawa as modified by Hamada and Shashua discloses wherein a sparse map is associated with the indicator of the location of the host vehicle, and the sparse map comprises at least one of an incomplete map or a potential inaccuracy (see at least Kawa [0136], [0137], [0144], [0148], [0155], [0170], [0178] and [0180]).

Regarding claim 31, Kawa discloses a system for collecting information from a host vehicle (see at least Figure 1, Figure 6, Figure 7 and Figure 9), the system comprising: at least one processing device (see at least Figure 1 and [0091]) programmed to: receive a trigger configured to initiate collection of navigational information from the host vehicle (see at least [0136], [0137], [0144], [0148], [0155], [0170]-[0172], [0178] and [0180]); transmit, to the host vehicle, a request for specific navigational information related to a location of the host vehicle, wherein the request includes an information collection parameter (see at least [0137], [0139], [0148], [0150], [0171] and [0172]); and receive the specific navigational information from the host vehicle, the specific navigational information being collected by the host vehicle in accordance with the information collection parameter (see at least [0142], [0143], [0153], [0154], [0176] and [0177]).
Kawa fails to disclose the information collection parameter identifying a category of objects and the specific navigational information including determined positions for recognized landmarks associated with the category of objects. However, such matter is suggested by Hamada (see at least paragraph 4 of page 6 “The specific information …”; the last paragraph of page 6 “’Ambient environment …”; paragraph 3 of page 7 “’Upload time …”; paragraphs 2-4 of page 8 “The unique information … difference data, etc. Including”; paragraph 2 of page 10 “The ‘peripheral environment …”; paragraphs 3-6 of page 11 “The ‘peripheral environment … upload process ends”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa to incorporate the teachings of Hamada which teaches the information collection parameter identifying a category of objects and the specific navigational information including determined positions for recognized landmarks associated with the category of objects since they are both directed to servers requesting information from vehicle(s) and vehicle(s) transmitting the requested information to the server and incorporation of the teachings of Hamada would increase accuracy and efficiency and thereby increase reliability and safety of the overall system since the server will be able to request more specific information that it needs and the vehicle will know exactly what useful information to obtain and transmit to the server rather than just information for the server to process.
Kawa as modified by Hamada does not explicitly disclose the host vehicle being configured to: receive at least one image captured from an environment of the host vehicle; analyze the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and determine a position of the at least one object based on analysis of the at least one image. However, such matter is suggested by Shashua (see at least [0030], [0592] and [0593]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa as modified by Hamada to incorporate the teachings of Shashua which teaches the host vehicle being configured to: receive at least one image captured from an environment of the host vehicle; analyze the at least one image to identify at least one object in the environment of the host vehicle that is associated with the category of objects; and determine a position of the at least one object based on analysis of the at least one image since they are all directed to vehicle(s) transmitting information to the server and incorporation of the teachings of Shashua would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 32, Kawa as modified by Hamada and Shashua discloses wherein the trigger comprises an indication of sparse or nonexistent map data for the location (see at least Kawa [0136], [0137], [0144], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 33, Kawa as modified by Hamada and Shashua discloses wherein the trigger comprises a potential inaccuracy in a map for the location (see at least Kawa [0136], [0137], [0144], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 34, Kawa as modified by Hamada and Shashua discloses wherein the information collection parameter comprises an instruction to initiate navigational information collection from the host vehicle (see at least Kawa [0137], [0148], [0171] and [0172]).

Regarding claim 40, Kawa as modified by Hamada and Shashua discloses wherein the location comprises at least one of a particular map location or a range of locations (see at least Kawa Figure 1, Figure 6, Figure 7, Figure 9, [0086], [0087], [0136], [0148] and [0171]).

Claims 24, 27, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kawa (US20090210152A1) in view of Hamada (WO2019181839A1) in further view of Shashua (US20170010618A1) in yet further view of Thiel (US20180246907A1).
Regarding claim 24, Kawa as modified by Hamada and Shashua discloses wherein the at least one navigational sensor comprises at least one camera and the information collection parameter comprises an instruction of image collection by the at least one camera (see at least Kawa [0137], [0148], [0171] and [0172]).
Kawa as modified by Hamada and Shashua does not disclose that such information collection parameter comprises an instruction to adjust a rate of the image collection by the at least one camera. However, such matter is suggested by Thiel (see at least [0021]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa as modified by Hamada and Shashua to incorporate the teachings of Thiel which teaches information collection parameter comprises an instruction to adjust a rate of the image collection by the at least one camera since they are all directed to system(s) for collecting information from a vehicle and incorporation of the teachings of Thiel would ensure increased efficiency since the server will get to choose an appropriate rate of the image collection depending on the current situation and the necessary needs.

Regarding claim 27, Kawa discloses wherein the information collection parameter comprises an instruction for collecting information (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).
Kawa fails to disclose the information collection parameter comprises an instruction for collecting information for the category of objects. However, such matter is suggested by Hamada (see at least paragraph 4 of page 6 “The specific information …”; the last paragraph of page 6 “’Ambient environment …”; paragraph 3 of page 7 “’Upload time …”; paragraphs 2-4 of page 8 “The unique information … difference data, etc. Including”; paragraph 2 of page 10 “The ‘peripheral environment …”; paragraphs 3-6 of page 11 “The ‘peripheral environment … upload process ends”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa to incorporate the teachings of Hamada which teaches the information collection parameter comprises an instruction for collecting information for the category of objects since they are both directed to servers requesting information from vehicle(s) and vehicle(s) transmitting the requested information to the server and incorporation of the teachings of Hamada would increase accuracy and efficiency and thereby increase reliability and safety of the overall system since the server will be able to request more specific information that it needs and the vehicle will know exactly what useful information to obtain and transmit to the server rather than just information for the server to process.
Kawa as modified by Hamada and Shashua does not disclose that such information collection parameter comprises an instruction to adjust a rate for collecting information. However, such matter is suggested by Thiel (see at least [0021]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa as modified by Hamada and Shashua to incorporate the teachings of Thiel which teaches wherein the information collection parameter comprises an instruction to adjust a rate for collecting information since they are all directed to system(s) for collecting information from a vehicle and incorporation of the teachings of Thiel would ensure increased efficiency since the server will get to choose an appropriate rate of the image collection depending on the current situation and the necessary needs.

Regarding claims 35 and 38, claims 35 and 38 are commensurate in scope with claims 24 and 27, respectively. See above for rejection of claims 24 and 27.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Due to the amendments to application 17/061,393 on 14 October 2022 and the amendments to application 16/521,486 on 22 November 2022; Claims 21, 22, 24, 27, 29, 31, 35 and 38 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11, 12, 16 and 21 of copending Application No. 16/521,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 31 can be mapped directly to claims 1, 11 and 21 of Application No. 16/521,486 or are an obvious variation. And for the dependent claims 22, 24, 27, 29, 35 and 38, they are all either mapped directly to the claims of the Application No. 16/521,486 or are an obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667